           Case 5:20-cv-00673-F Document 6 Filed 07/16/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


TIMOTHY DICKENSON,                         )
                                           )
              Plaintiff,                   )
                                           )
-vs-                                       )      Case No. CIV-20-0673-F
                                           )
EPES TRANSPORT SYSTEM, LLC,                )
a foreign for-profit corporation, and      )
JOHN DOE, an individual,                   )
                                           )
              Defendants.                  )


                                      ORDER

       The court has a duty to determine its jurisdiction. Tuck v. United States
Automobile Assoc., 859 F.2d 842 (10th Cir. 1988).
       One of the parties in this action is a limited liability company, EPES Transport
System, LLC (EPES), the removing defendant. EPES’s notice of removal states that
“no member of Defendant EPES is a citizen of the State of Oklahoma.” Doc. no. 1.
That averment, however, is not sufficient for diversity purposes.
       Although the notice of removal does not identify the members of EPES, EPES
has now filed a disclosure statement which identifies Pensky Logistics, Inc. as the
sole member of EPES. Doc. no. 5. The disclosure statement gets EPES half-way
there. Only half-way, because neither the notice of removal nor the disclosure
statement identify where Pensky Logistics, Inc. is incorporated or has its principal
place of business. Moreover, these specific states must be identified. It is not
sufficient to simply state that Pensky Logistics, Inc. is incorporated in, and has its
             Case 5:20-cv-00673-F Document 6 Filed 07/16/20 Page 2 of 2




principal place of business in, states other than Oklahoma (the state of plaintiff’s
citizenship.)1
        Accordingly, EPES, as the party invoking the court’s jurisdiction, is
DIRECTED to file an amended notice of removal which identifies Pensky
Logistics, Inc. as the sole member of EPES, and which identifies the specific states
in which Pensky Logistics, Inc. is incorporated and has its principal place of
business—information which will then determine the states in which EPES is
deemed a citizen for purposes of diversity. The amended notice of removal is DUE
within fourteen days from the date of this order. Failure to comply may result in this
case being dismissed without prejudice or remanded.
        IT IS SO ORDERED this 16th day of July, 2020.




20-0673p001.docx




1
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the State of New York is “clearly insufficient to establish diversity
jurisdiction”).

                                                   2
